PER CURIAM.
Upon a consideration of this cause we have determined that the ends of justice require that the petitioner be granted leave to amend her complaint. , Consequently, the challenged order of the 3rd day of September, 1954, should be and it is hereby quashed with directions to the learned chancellor that he enter another order in which, after granting the motion to dismiss the amended bill, he shall give leave to petitioner to amend as to. all defendants.
It is so ordered.
ROBERTS, C. J., and TERRELL, HOB-SON and MATHEWS, JJ., concur.